Citation Nr: 0401229	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  96-21 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating, effective from June 14, 1989.  
Subsequently, the veteran perfected an appeal as to the 
assigned disability rating.

In April 1999, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is in the record.

The Board remanded the case for additional development in 
March 1998, August 1999 and March 2000.  After completion of 
development, the case was returned to the Board for 
additional appellate consideration.  In an April 2001 
decision, the Board denied the veteran's claim for an initial 
rating in excess of 10 percent for PTSD.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2002 Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion), 
the parties asked that the matter be remanded to the Board so 
as to provide adequate reasons or bases for the Board's 
determination that an evaluation in excess of 10 percent for 
PTSD was not warranted.  By Order entered in February 2002, 
the Court granted this motion, vacated the April 2001 BVA 
decision, and remanded the case to the Board for 
readjudication and disposition consistent with the Joint 
Motion.

In June 2003, the Board again remanded the case to the RO for 
additional development and readjudication.  The case now is 
before the Board for additional appellate consideration. 

In May and June 2003, the veteran submitted statements that 
appear to be requests for service connection for degenerative 
joint disease of the lower extremities and a stomach disorder 
(claimed as a peptic ulcer) secondary to carcinoma of the 
right testicle and an increased rating for residuals of a 
radical orchiectomy.  These issues are referred to the RO for 
appropriate action.

Since the August 2003 supplemental statement of the case 
(SSOC), the veteran's attorney has submitted additional 
argument and evidence in support of the veteran's claim, 
specifically letters dated in August and September 2003.  VA 
regulations provide that any pertinent evidence submitted by 
an appellant or his representative, which is accepted by the 
Board (under the provisions of this section as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter), must be referred to the 
agency of original jurisdiction for review and preparation of 
an SSOC.  38 C.F.R. § 20.1304 (2003).  After reviewing this 
evidence, the Board finds that the additional submissions are 
cumulative or duplicate in nature.  The correspondence merely 
refers to and/or attaches medical evidence already considered 
by the RO or reiterates contentions previously made by the 
appellant and requests an increased rating for PTSD.  The 
desire of the veteran for an increased rating has been 
expressed in previous submissions and his attorney makes no 
new pertinent evidentiary assertions.  Consequently, the 
Board finds that it is not necessary to refer this evidence 
to the RO for review before rendering a decision.  38 C.F.R. 
§ 20.1304(b).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.

2.  Persuasive medical evidence demonstrates that the 
veteran's PTSD was, and is, manifested by no more than 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment and/or occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.

3.  The veteran's PTSD was, and is, neither productive of 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment nor manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); mild memory loss (such as forgetting names, 
directions, and recent events).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the veteran's increased rating claim.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service, non-VA and VA 
medical records and physician statements, and numerous VA 
examination reports have been associated with the file.

With regard to the RO's compliance with the June 2003 Board 
remand instructions, the Board notes that the RO was 
instructed to ask the veteran for health care provider 
information, to obtain treatment records from the Jackson VA 
Medical Center (VAMC), and to comply with the notice and duty 
to assist provisions of the VCAA.  Then, the RO was to 
schedule another VA psychiatric examination to determine the 
nature and extent of the veteran's disability and to assign a 
Global Assessment of Functioning (GAF) score.  Finally, the 
RO was to readjudicate the claim under both the former and 
current rating criteria and to furnish the veteran and his 
attorney with an SSOC.

In a letter dated in June 2003, the RO asked the veteran and 
his attorney to provide health care provider information 
pertaining to treatment for his PTSD and to sign 
authorizations for release of private records.  In response, 
the veteran provided health care provider names and signed 
authorization forms for records.  The record already 
contained statements, evaluation reports or treatment records 
from the identified providers.  In that letter, the RO also 
notified the veteran of the provisions of the VCAA, informed 
him of what information VA had or planned to obtain, what he 
needed to provide to support his claim, and gave him an 
additional 60 days to respond.  In August 2003, treatment 
records from the Jackson VA Medical Center (VAMC) were 
associated with the claim file.  The veteran was reexamined 
by VA psychiatrists in July and August 2003.  In August 2003, 
the RO readjudicated the veteran's claim and furnished an 
SSOC to the veteran and his attorney.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's June 2003 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the various 
VA examination reports, private physician statements and 
reports, non-VA and VA treatment reports, which evaluate the 
status of the veteran's PTSD, are adequate for determining 
whether a higher disability rating is warranted.  

Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In an April 1996 statement 
of the case (SOC) and subsequent SSOCs, various rating 
decisions, and the Board remands, VA advised the veteran of 
what must be shown for a higher rating.  In a June 2003 
letter, VA advised the veteran of the new duty to assist 
provisions of the VCAA and gave him an opportunity to supply 
additional information in support of his claim.  Thus, the 
Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all medical evidence, which might be 
relevant to the veteran's claim.  Accordingly, the Board 
finds that no further notice or assistance to the veteran in 
acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing a higher rating.  He has, 
by information letters, rating decisions, Board remands, and 
an SOC and SSOCs, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Moreover, the veteran and/or his 
spouse have presented testimony at various RO and Board 
hearings.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).



Background

Service medical records are negative for complaints or 
diagnosis of, or treatment for, any psychiatric disorders.  
The veteran's November 1970 separation examination reflected 
a normal clinical psychiatric evaluation.

On June 14, 1989, the RO received correspondence from the 
veteran that included a claim for entitlement to service 
connection for a nervous disorder secondary to a service-
connected cancer disability.

At an August 1989 VA psychiatric examination, the veteran 
denied any history of psychiatric treatment but stated he had 
been feeling depressed due to financial problems related to 
the reduction of his VA disability benefits and due to his 
inability to have children as a result of testicular cancer.  
He gave no convincing history of hallucinations but admitted 
past homicidal and suicidal thoughts, while denying recent 
plans.  The veteran reported that he slept only 2 to 3 hours 
a night.  But the examiner attributed the veteran's sleep 
disturbance to his irregular work schedule with the U.S. Army 
Corps of Engineers as a riverboat crewman.  On examination, 
the veteran had good personal hygiene and eye contact was 
appropriate.  There was no unusual motor activity, flight of 
ideas, loosening of association, or speech impairment noted.  
The veteran's mood was euthymic and his affect was 
appropriate.  He denied current hallucinations and expressed 
no identifiable delusions.  The veteran was oriented to 
person, place, situation, and time.  Remote, recent, and 
immediate recall was good.  He appeared to be of average 
intelligence and judgment, abstracting ability, and insight 
was good.  The veteran provided a recent history of very mild 
depression of insufficient severity to warrant a psychiatric 
diagnosis.

In January 1990, the RO denied entitlement to service 
connection for a nervous disorder.

In an October 1990 private medical report, Dr. R. W. Richoux 
of New Orleans stated that the veteran reported he had been 
involved in a maritime collision in August 1990 and that he 
had been a crewman on a military aircraft carrier struck by a 
plane during the Vietnam War that resulted in explosions, 
fire, multiple deaths, and serious injuries.  The physician's 
opined that the veteran had PTSD as a result of his wartime 
experiences and that the recent incident caused an acute 
exacerbation in his anxiety, sleep disturbances, tendency 
toward intrusive thoughts and nightmares, and difficulties in 
relationships.  The veteran had experienced marked 
irritability toward his spouse and coworkers and attempted to 
isolate himself to avoid social contact.  Dr. Richoux added 
that the veteran's PTSD symptoms were being aggravated by the 
fact that the veteran's work location placed him in frequent 
view of some of the damage, which occurred in the 1990 post-
service barge accident.

At a January 1991 VA examination, the veteran reported he had 
experienced sleep problems following a recent ship accident.  
He stated he was under a lot of stress and experiencing 
emotional strain.  The veteran reported that he slept 
approximately 5 to 6 hours per night.  He described vague 
hypnagogic phenomenon but did not otherwise describe a 
history of hallucinations.  The veteran admitted having had 
homicidal and suicidal thoughts, but denied any attempts or 
recent thoughts.  He stated that his appetite had not been 
good but his weight had recently increased.  The veteran had 
been married for 13 years and had no children.  He reported 
that he spent his days watching television, shopping, and 
running errands.  On examination, the veteran exhibited 
excellent hygiene and did not appear to be anxious.  The 
examiner stated it was noteworthy that the veteran had been 
observed having an animated conversation in the hall prior to 
entering the examination room.  The veteran's eye contact was 
appropriate and his speech was slightly pressured.  There 
were no flight of ideas or looseness of associations.  He was 
preoccupied with his being under a lot of stress and not 
being able to work.  The veteran's mood was cheerful despite 
his description of distress.  His affect was appropriate.  He 
denied hallucinations and expressed no identifiable 
delusions.  The veteran denied intentions to harm himself or 
others.  The examiner noted that the veteran's response as to 
thoughts of harming himself or others did not reflect 
sincerity.  The veteran was oriented to person, place, 
situation, and time.  Remote, recent, and immediate recall 
was excellent.  He appeared to be of average intelligence.  
Judgment and abstracting ability were excellent but his 
insight was limited.  The examiner stated the veteran did not 
meet the criteria for a diagnosis of PTSD but that he did 
apparently experience PTSD symptoms soon after the August 
1990 ship collision.  The veteran did not appear to be 
significantly depressed which might indicate he was 
responding to medication from his private physician.  
Although no evidence of anxiety was detected upon 
examination, giving the veteran the benefit of the doubt, the 
examiner provided a diagnosis of adjustment disorder with 
anxious mood.

In May 1991, the RO denied entitlement to service connection 
for PTSD.

In a May 1991 private psychiatric examination report Dr. R. 
R. Roniger of New Orleans noted the veteran was neatly 
attired and had direct answers for questions.  He appeared to 
be anxious, tense, and serious.  There was no abnormality of 
gait or station, lateralizing neurological signs, evidence of 
discomfort, or psychomotor retardation or excitation.  The 
veteran described his mood as being tense and irritable.  He 
said his appetite was down and that he was trying to lose 
weight.  The veteran described sleep as a problem and 
reported occasional lack of energy.  He reported troublesome 
memories of his war experiences.  On examination, there was 
no looseness of associations, hallucinations, delusions, or 
suicidal or homicidal ideation noted.  Nor was there evidence 
of gross organic mental impairment.  The diagnosis was 
chronic PTSD with his prognosis for work and the future 
appearing to be good.  Dr. Roniger added that the veteran was 
not taking psychotropic medication and was in a group 
psychotherapy situation in Jackson.

University of Mississippi medical and group therapy records 
dated from February 1991 to June 1993 include diagnoses of 
PTSD and generalized anxiety disorder.  
In a July 1991 statement a psychiatry resident at the 
University Medical Center, Dr. T. L. Keister, Jr., noted that 
the veteran had been attending group therapy sessions for 
persons with PTSD since February 1991.  The veteran had 
described or demonstrated symptoms of nightmares, flashbacks, 
avoidant behavior, decreased capacity for emotional 
involvement, and hypervigilance, which were consistent with a 
diagnosis of PTSD.  The resident added that the veteran's 
ability to sustain interpersonal relationships and earn a 
living was impaired and that he did not appear likely to be 
able to return to productive work in the foreseeable future.

In a September 1991 statement another psychiatry resident at 
the University Medical Center, Dr. V. J. Payne, stated that 
the veteran had PTSD and that he experienced hypervigilance, 
nightmares, depersonalization, increased anxiety, and 
decreased capacity for emotional involvement.  The resident 
added that the disorder was chronic and made gainful 
employment difficult at that time.

Private medical records include a January 1992 PTSD checklist 
that reflects overall the veteran's disorder was severe.  It 
was noted that Sheehan Anxiety Scale results were in the 
severe range and that the Beck Depression Inventory results 
were in the moderate range.  Other testing revealed 
hysterical, schizotypal, and paranoid personality traits.  
The veteran reported that he continued to experience 
recurrent intrusive frightening nightmares, flashbacks, 
obsessive thoughts of ships and accidents, avoidance of 
thoughts and feelings related to traumatic events, increased 
difficulty in ability to socialize, difficulty falling 
asleep, irritability, hypervigilance, decreased trust, and 
difficulty concentrating.  On examination, the veteran was 
oriented times four.  His speech was excitable, with 
occasional stuttering, and was circumstantial and at times 
tangential.  The veteran's mood was mildly anxious with an 
affect that demonstrated a great need to be nice and polite.  
There was no evidence of hallucinations or delusions or 
homicidal or suicidal ideation.  The veteran's memory was 
intact and his insight was good.  His judgment was limited at 
times secondary to anxiety.  The diagnoses included moderate 
to severe PTSD and depression.

March 1992 VA medical records show that the veteran reported 
he had experienced no nightmares or intrusive thoughts over 
the previous 7 days; however, he had awaken during the night 
without nightmares several times and that he felt tired and 
fatigued.  The record reflects that this behavior was not 
typical of persons experiencing combat stress.  The veteran 
was resistant to instructions and failed to complete the 
Impact of Erent Scale.  A Global Assessment of Functioning 
(GAF) score of 68 was given.

An April 1992 VA treatment record shows that the veteran 
complained of flashbacks but that his descriptions did not 
resemble typical flashbacks.  The veteran's affect was 
pleasant and at times smiling when he described these 
episodes, which was atypical for veterans with combat stress.  
The results of psychological testing were deemed invalid and 
other psychometric testing results were of questionable 
validity.  A subsequent record the same month shows the 
veteran reported depressive symptoms and that he expressed 
preoccupation with matters such as the ozone layer and 
earthquakes.  It was noted that his concerns were unrelated 
to his personal trauma.

July 1992 private medical records show that the veteran 
described nightmares, flashbacks, avoidant behavior, 
hypervigilance, decreased interpersonal skills, and anxiety.  
On examination, the veteran was alert and oriented times four 
with some present anxiety.  His affect was appropriate, 
although his speech was somewhat pressured and tangential.  
There was no evidence of hallucinations, delusions, flight of 
ideation, looseness of associations, or homicidal or suicidal 
ideation.  The veteran's judgment and insight were good.  The 
diagnoses included PTSD and possible adjustment disorder 
related to testicular cancer.

In a June 1993 statement, a psychiatry resident, Dr. M. 
Ladner, and a psychiatry professor, Dr. S. Madakasira, at the 
University Medical Center indicated that the veteran had been 
treated at the outpatient psychiatry clinic since February 
1991.  The diagnoses included PTSD and generalized anxiety 
disorder as a result of his Vietnam War experiences and 
exacerbated by a recent shipwreck.  They added that the 
accident in 1990 had exacerbated his symptoms and rendered 
him unable to work.  The veteran tried to avoid thoughts of 
the trauma and situations that aroused recollections of the 
trauma, had feelings of estrangement from others and 
difficulty staying asleep, and was hypervigilant.  These 
symptoms had not improved even with drug therapy and 
counseling and interfered with his general functioning, 
making him unable to work.

At a Travel Board hearing in September 1993, the veteran 
testified that he experienced flashbacks of the ship accident 
in service and stated that he had difficulty sleeping.  His 
spouse also testified that he experienced sleep problems.

In December 1993 the veteran was admitted to a VA hospital 
for a period of psychiatric observation and evaluation and a 
diagnosis provided by a board of two psychiatrists.  On 
admission, the veteran was very friendly and cooperative.  He 
was neatly dressed.  His stream of thought and speech was 
relevant and coherent. When describing events related to the 
in-service accident and the recent maritime collision his 
voice became somewhat tremulous and he was under obvious 
stress.  The veteran's affect was appropriate.  There was no 
evidence of delusions or hallucinations.  He was oriented to 
all three spheres.  His memory of recent and remote events 
appeared good.  The veteran appeared to function on at least 
average intelligence and his judgment and insight were fairly 
good.  During hospitalization, the veteran exhibited 
occasional evidence of at least moderate anxiety.  He 
displayed some evidence of intrusive thinking and did have 
difficulty sleeping at least one or two nights.  The veteran 
had made efforts to avoid thoughts or feelings associated 
with his in-service stressor but had been unsuccessful.  
There was to some extent a restricted range of affect and to 
some degree hypervigilance and difficulty concentrating.  He 
socialized fairly well but experienced times when he was by 
himself and expressed that was his preference at those times.  
The examiners agreed on the diagnosis of mild PTSD.  A GAF 
score of 70 at the time of admission and over the previous 
year was given.

In June 1994, the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating, effective from June 14, 1989, the date of the 
veteran's original claim for a nervous disorder.

February 1996 VA hospital records show that the veteran was 
admitted after an altercation with his spouse.  He expressed 
dissatisfaction with the VA action that had reduced his 
service-connected disability payments.  The veteran denied 
suicidal or homicidal ideation, hallucinations or delusions.  
His PTSD symptoms included flashbacks, thoughts concerning 
Vietnam for one to two months and an inability to watch war 
movies. The veteran was in no apparent distress with normal 
psychomotor behavior.  The veteran's complaints and 
explanations during the interview were vague.  His speech was 
normal in rate and content without flight of ideas or 
looseness of association.  He was alert and oriented to 
person, place, time, and situation with average attention and 
concentration.  The veteran's memory was intact, his fund of 
knowledge was good, and he had good abstraction ability.  His 
judgment and insight were intact.  The diagnosis was PTSD, by 
history.  He was given a GAF score of 75.

March 1996 VA mental health clinic notes include a diagnosis 
of chronic PTSD in fair control.  The veteran was well known 
to the examiner after his recent hospitalization.  The 
veteran's mood was mildly depressed and affect was mildly 
anxious.  He reported continued, occasional initial and 
middle insomnia.  The veteran was freely talkative without 
evidence of suicidal or homicidal ideation.  June 1996 
records reflect that the veteran was freely talkative without 
evidence of psychosis or severe depression.  There was 
evidence of chronic dysphoria and moderate anxiety.  The 
diagnosis was PTSD with depression and anxiety.

A September 1996 VA report noted that the veteran smiled and 
talked with mild pressure, which was the only sign of 
anxiety.  He was friendly, neat, clean, and well dressed in 
casual attire.  The veteran's mood and affect seemed normal.  
His judgment and insight were fairly good and he reported no 
psychotic symptoms.  The diagnosis was history of PTSD with 
little impairment.

An October 1996 VA social and industrial survey reflected 
that the veteran had been married once since 1977 and that he 
reported good family relations.  He stated that he attended 
church every week and socialized well with his fellow church 
members.  The veteran reported that he occasionally had 
telephone conversation with friends but seldom visited them.  
He stated that he enjoyed shopping with his wife at the mall 
on weekends and claimed shopping was therapeutic.  The 
veteran also enjoyed working in his yard, gardening, reading, 
and listening to motivational tapes.  He reported that he 
usually went to bed at 10:00, was asleep by 12:00, but would 
awaken in 3 to 4 hours.  The veteran added that this pattern 
had existed for approximately 10 years and that he was not 
aware of any particular cause for his awakening.  He stated 
that he had received a 100 percent service-connected 
disability rating for cancer shortly after service and 
following treatment was not employed for approximate 15 
years.  When his rating was reduced to 10 percent, the 
veteran began seasonal work with the Army Corps of Engineers 
for 3 years before he was involved in a barge accident.  He 
reported PTSD symptoms including avoidant behavior, 
hypervigilance, nightmares, and avoidance of ships, 
airplanes, groups, and fires.  The veteran appeared to have 
concentration problems and that he reported difficulty 
reading because he was easily distracted.  He was alert, 
fully oriented, friendly, and appropriately dressed and 
groomed.  The veteran was mildly anxious with some pressured 
speech.  There were no identifiable or expressed thoughts of 
suicide, homicide, delusions, or hallucinations.  If the 
veteran did indeed have an impairment to concentration, it 
would cause considerable difficulty in maintaining gainful 
employment.

At an October 1996 VA psychiatric examination, the veteran 
reported that he experienced a vague visual hallucination 
approximately two weeks earlier.  He denied a history of 
homicidal thoughts and admitted a remote history of suicidal 
thoughts, but denied attempts to harm himself or recent 
thoughts of suicide.  The veteran reported that his sleep and 
appetite were diminished but his weight was increased.  He 
had thoughts of Vietnam 2 to 3 times per week and indicated 
that he disliked crowds, avoided movies about Vietnam, was 
affected by loud noises, and avoided interacting with 
Oriental people.  On examination, the veteran was 
appropriately dressed and adequately groomed.  He 
demonstrated no unusual motor activity.  His speech was 
mildly pressured.  There were no flight of ideas or looseness 
of associations.  His mood and affect were somewhat anxious.  
The veteran denied any homicidal or suicidal thoughts or 
hallucinations and expressed no identifiable delusions.  He 
was precisely oriented to person, place, situation, and time.  
His remote, recent, and immediate recall was adequate.  The 
veteran was estimated to be of average intelligence.  His 
judgment to avoid common danger and abstracting ability were 
adequate, while his insight was limited.  The veteran 
described some symptoms consistent with PTSD but additional 
psychological testing was required prior to a final 
diagnosis.  The examiner stated that, regardless of the 
diagnosis, the veteran would have difficulty engaging in 
sustained gainful activity due to poor concentration ability 
and difficulty relating to coworkers.  In an addendum to the 
report, the examiner noted that psychological testing did not 
support a diagnosis of PTSD.  A diagnosis of anxiety 
disorder, not otherwise specified (NOS), was provided.

A November 1996 VA report showed that the validity scales of 
the veteran's Minnesota Multiphasic Personality Inventory 
(MMPI) were outside the normal limits and suggested that the 
veteran's MMPI profile could be skewed by acute distress, 
confusion of testing procedures, and/or overreporting.  Other 
test scores indicated that severe depression and high levels 
of acute anxiety and chronic tension/anxiety should be 
considered with caution in light of the validity questions 
raised by the MMPI profile.  In summary, the psychometric 
data failed to support a diagnosis of PTSD.  The examiners 
added that the veteran may have been experiencing significant 
levels of depression and anxiety and noted that other 
responses suggested numerous somatic complaints, paranoia, 
and perceptual distortions/hallucinations.

At a September 1996 RO hearing, the veteran testified that he 
experienced problems with loud noises and that he had a 
history of suicidal ideation.  Although he went to church, he 
tried to avoid being around a lot of people.  He reported he 
sometimes took his spouse shopping but that he did not like 
to shop.  The veteran stated he experienced intermittent 
nightmares that brought back feelings of people being killed 
and screaming and that he had difficulty sleeping.  He 
reported diminished interest in activities that he previously 
enjoyed and added that he did not really associate with any 
members of his family.

January 1997 VA outpatient treatment records show that the 
veteran reported trouble after watching news reports of a 
recent maritime accident.  The veteran used the term 
flashbacks but could not define it other than it reminded him 
of an earlier shipwreck.  He reported being irritable and 
having difficulty sleeping.  The veteran stated that he had 
depressive-type feelings.  He indicated that his appetite was 
not noticeably affected and that his sex drive had been 
decreased for a long time but avoided other details.  The 
examiner stated the veteran's symptoms were improving and no 
further treatment was necessary at that time.

In a March 1997 addendum, the October 1996 VA examiner noted 
that the veteran claims file had not been available for 
review at the time of the examination and that based upon a 
review of the record a diagnosis of PTSD was warranted.  The 
veteran's symptoms included nightmares, flashbacks, avoidant 
behavior, decreased capacity for emotional involvement, and 
hypervigilance.  The examiner added that the veteran was 
permanently and totally disabled.

At a May 1998 VA psychiatric examination, the veteran 
reported he had been irritable and had a history of nerve 
problems.  The veteran gave no convincing history of 
hallucinations, but did report seeing occasional flashes.  He 
denied a history of homicidal thoughts; admitted to a remote 
history of suicidal thoughts; and denied attempts to harm 
himself and recent suicidal thoughts.  The veteran reported 
middle insomnia of unknown reasons and stated his sleep and 
appetite were variable.  On examination, the veteran was 
appropriately dressed and groomed, and exhibited no unusual 
motor activity.  His speech was mildly pressured.  There was 
no flight of ideas or looseness of associations.  The 
veteran's mood and affect were mildly anxious.  He denied 
hallucinations, expressed no identifiable delusions and 
denied homicidal or suicidal thoughts.  The veteran was 
precisely oriented to person, place, situation, and time.  
His remote, recent, and immediate recall was good.  He was 
estimated to be of average intelligence.  The veteran's 
judgment to avoid common danger and abstracting ability were 
adequate.  His insight was unremarkable.  The examiner noted 
that only one volume of the veteran's claims file was 
available for review and that the veteran did not appear to 
satisfy the criteria for a diagnosis of PTSD.  The diagnosis 
was anxiety disorder, not otherwise specified (NOS).  He was 
given a GAF score of 70.  In a September 1998 addendum, the 
VA examiner noted the two volumes of the veteran's claims 
file had been reviewed but that no change in diagnosis was 
warranted.

At a January 1999 VA psychiatric examination, the veteran 
reported that he was bothered by loud noises and that he 
experienced flashbacks of a friend who lost a leg in the ship 
accident in Vietnam whenever he saw a person with an 
amputated limb.  He said that he experienced chronic sleep 
disturbances and that he dealt with conflicts by avoidance.  
The veteran could not tolerate large groups of people and 
images of shipwrecks triggered memories of the incident in 
Vietnam.  He stated that after these memories were triggered 
he generally became very irritable and tried to deal with his 
feelings by occupying himself in activities such as 
gardening.  The veteran reported that he was not presently 
taking any psychiatric medication.  Although the claims file 
included various diagnoses, it was felt that the record 
included sufficient evidence for a diagnosis of at least mild 
PTSD.  In light of the veteran's complaints of chronic sleep 
disturbance, chronic irritability, and recurrent intrusive 
thoughts about the incident in service with flashbacks of his 
injured friend, the veteran's PTSD was mild to moderate.

A subsequent January 1999 VA psychiatric examination, based 
upon a review of the records and an interview with the 
veteran, reflected that the appropriate diagnosis for the 
veteran was anxiety disorder, NOS.  Although the veteran had 
some present symptoms of PTSD, he did not meet the full 
criteria for a diagnosis of that disorder. On examination, 
the veteran was neat and appropriate in dress and appearance.  
His mood and affect were within normal limits.  The veteran 
had no discernable reaction to any particular historical 
material.  His speech was normal in rate and was fully goal 
directed.  Sensorium and orientation were intact and his 
intelligence was unimpaired.  There was no evidence of 
hallucinations or delusions.

Undated "Vet Center" correspondence, provided in response to 
a telephone conversation in February 1999, reflected that the 
veteran had attended individual counseling sessions over the 
previous 12 months.  The veteran's motivation had been fair 
and his progress had been marginal in dealing with issues 
related to PTSD symptoms.

At an April 1999 videoconference Board hearing, the veteran 
testified that he had problems dealing with people, that he 
had very few friends, that he did not socialize and that he 
isolated himself from others.  He stated that he did 
gardening and crafts to keep himself busy.  The veteran 
reported that once the police became involved in a fight 
between he and his spouse.  The veteran reported that he had 
experienced difficulty finding a job near his home.  He 
stated that when he went out to movies or restaurants with 
his spouse he tried to sit where his back was not turned 
toward others.  The veteran reported that he experienced 
intermittent nightmares unrelated to any trigger events.  He 
stated he was using daily medication for his PTSD to help him 
sleep, which seemed to be helpful in managing his PTSD, but 
could not recall the name of the medication.  The veteran 
testified that he continued to experience sleepless nights.  
He reported he could not get along with his older sister.  
The veteran attended church but tried not to get involved in 
church activities.  He claimed he was unemployed because of 
his PTSD.

In August 1999, the Board remanded the case to the RO with 
instructions to schedule the veteran for a period of 
observation and evaluation and examination by two 
psychiatrists who had not previously examined him.

An October 1999 VA psychiatric examination included a 
diagnosis of PTSD and a GAF score of 65.  The veteran was on 
time and was casually, but neatly, dressed.  No abnormal 
movements were observed.  His speech was normal; his mood was 
slightly anxious; and his affect was appropriate.  The 
veteran endorsed occasional past suicidal ideation but denied 
current ideation, plan, or intent.  He denied homicidal 
ideation.  His thoughts were logical and goal oriented.  
Remote and recent memory seemed good.  The veteran's insight 
was good and proverb interpretation, with one slightly 
concrete instance, was appropriate.

A November 1999 VA psychiatric examination report reflected 
that the veteran had been admitted for a period of 
observation and evaluation and examination by two 
psychiatrists.  He was taking Trazodone at bedtime but no 
other psychiatric medication and was not presently under the 
care of a psychiatrist.  The veteran reported he slept 
poorly, usually 4 to 5 hours a night, and experienced 
repeated nightmares of the in-service ship explosion.  He 
stated he had recurrent distressing intrusive thoughts of 
that event and tried to avoid reminders of the war.  On 
examination and observation, the veteran was alert, casually 
dressed, and appropriately groomed.  His mood was euthymic.  
There were no signs of depression.  Mild anxiety was noted at 
the time of the initial evaluation.  His thoughts were 
logical, coherent, and goal directed without delusion.  There 
was no evidence of any psychotic disorder or hallucinations.  
The veteran denied past or present suicidal or homicidal 
ideation.  His cognitive skills were within normal limits and 
he appeared to be of average intelligence.  A diagnosis of 
PTSD with present and past year GAF scores of 60 to 65, 
respectively, was given.  The examiner added that the veteran 
was moderately affected but did not appear to be severely 
impaired.

In March 2000, the Board again remanded the case to the RO 
with instructions to schedule the veteran for a period of 
observation and evaluation and examination by two 
psychiatrists, who had not previously examined him.  The 
examinations were to be conducted during the veteran's period 
of observation and evaluation with a definition of the 
assigned numerical GAF scores to be provided.

At an April 2000 VA psychiatric consultation by two board-
certified psychiatrists, the veteran reported that he lived 
with his very supportive and caring wife of 20+ years and 
that he had been unable to work since 1990.  He stated he did 
not like crowds and avoided them.  The veteran liked to stay 
by himself and had few friends.  He reported difficulty 
talking about his stressors, but the examiners noted this was 
not evident at their interview.  The veteran complained of 
sleep problems, nightmares, and worries of not being able to 
leave his spouse money when he died.  He spent his days 
occupied with activities he enjoyed such as gardening, 
photography, yard work, reading, and watching television.  
The veteran also occasionally experienced suicidal thoughts 
and most recently experienced such thoughts about three days 
earlier.  The examiners noted that psychological testing 
including the MMPI in March 1992 and February 1996 revealed 
an invalid profile described as malingering and faking.  The 
most recent testing included a moderate evaluation on the 
Negative Impression Scale suggestive of a possible attempt to 
exaggerate complaints and problems and that other testing 
provided an actuarial interpretation in malingering 
responding.  On mental status examination, the veteran was 
casually and neatly dressed.  His psychomotor activity was 
neutral.  His mood was euthymic and his affect was 
appropriate to speech content and stated mood.  The veteran's 
speech was normal in amount, rate, and rhythm.  His thoughts 
were goal directed and coherent without looseness of 
associations, flight of ideas, circumstantiality, or 
tangentiality.  He responded to questions somewhat 
elaborately and in more detail than expected.  There was no 
current active suicidal ideation.  Cognitive evaluation was 
without error and his fund of knowledge was good.  Proverb 
abstraction was intact.  Insight and judgment were good.  A 
diagnosis of PTSD and a current and past year GAF score of 65 
was provided.  The veteran's symptoms included nightmares, 
flashbacks, difficulty concentrating, sleep difficulty, and 
irritability.  The examiners found that the veteran met the 
criteria for a diagnosis of PTSD, but that his subjective 
descriptions seemed to have been in excess of the impairment 
observed in the interview as supported by psychological 
testing.  The GAF score of 65 was explained as indicative of 
mild symptomatology with some difficulty in social and 
occupational functioning but generally functioning pretty 
well with some meaningful interpersonal relationships.

An August 2000 VA psychiatric examination report reflects 
that the veteran had been admitted for a period of 
observation and evaluation.  The veteran reported current 
symptoms of hyperstartle response and avoidance of loud 
noises, ships, car wrecks, and other traumatic events he saw 
on television.  He stated his most recent episode of anxiety 
was several days earlier but that it was not associated with 
nightmares of pervasive thoughts.  The veteran also reported 
sleep disturbances, nightmares, and avoidance behavior but 
could not provide any specific examples.
Upon admission, the veteran was appropriately groomed and 
dressed.  He was friendly and cooperative.  Psychomotor 
activity was normal.  His speech was fluent.  The veteran's 
mood was euthymic and his affect was congruent.  His thought 
processes were normal and thought content was normal without 
delusion or paranoid ideation.  There was no evidence of 
looseness of associations, flight of ideas, homicidal or 
suicidal ideation, or auditory or visual hallucinations.  His 
judgment and insight were fair to good.  During the 
observation period, the veteran had no problems, such as 
agitation or violence, and was cooperative and friendly with 
the staff and other patients.  The veteran showed no 
depressed mood, mania, psychotic symptoms, or homicidal or 
suicidal ideation.  He reported poor sleep but good appetite.  
At discharge the veteran was alert and oriented times four.  
His mood was euthymic and his affect was congruent.  The 
veteran's thought processes were goal oriented without 
looseness of associations, flight of ideas, or ideas of 
reference.  There was no evidence of homicidal or suicidal 
ideation, or auditory or visual hallucinations.  His judgment 
and insight were fair to good.  The diagnoses included PTSD.  
A current GAF score of 50 was provided with the highest level 
of functioning during the past year given as 60.

A separate VA psychiatric examination report also dated in 
August 2000 included a diagnosis of chronic PTSD.  A current 
GAF score of 65 was provided with the highest level of 
functioning during the past year given as 65.  On 
examination, the veteran was pleasant and maintained good eye 
contact.  His psychomotor activity was neutral.  The 
veteran's mood was euthymic and his affect was appropriate to 
speech content and stated mood.  His speech was normal in 
amount, rate, and rhythm.  The veteran's thoughts were goal 
directed and coherent without looseness of associations, 
flight of ideas, circumstantiality, or tangentiality.  The 
veteran responded elaborately to many questions.  There was 
no current homicidal or suicidal ideation or no evidence of 
cognitive deficit.  Cognitive evaluation revealed an 
attention and concentration score of 2/5 but other testing 
was without error.  His fund of knowledge, insight, and 
judgment were good.  The examiner stated the veteran met the 
criteria for a diagnosis of PTSD and that his prognosis was 
poor.  The examiner added that the veteran was symptomatic 
but not severely impaired.

An article from the DAV Magazine criticizing a television 
program's assertion that veterans often lie in order to 
receive benefits for PTSD was received in October 2000.

In an April 2001 decision, the Board denied the veteran's 
claim for an initial rating in excess of 10 percent for PTSD.  
The veteran appealed this decision to the Court.  By Order 
entered in February 2002, the Court granted the parties 
February 2002 Joint Motion, vacated the April 2001 Board 
decision, and remanded the case to the Board for 
readjudication to provide adequate reasons or bases for the 
Board's determination that an evaluation in excess of 10 
percent for PTSD was not warranted consistent with the Joint 
Motion.

In a May 2002 letter, the veteran's attorney indicated that 
he did not intend to submit additional evidence or argument 
on the appeal at that time.  After notification that the 
Board was pursuing additional development by the Board's 
Evidence Development Unit (EDU) under the authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)), the veteran's attorney asked 
that the appeal be adjudicated in the near future.  VA 
treatment records were received.  In an October 24, 2002 
letter, the veteran and his attorney were notified of such 
development as required by Rule of Practice 903 and the 
veteran was asked to identify health care providers, who had 
treated him of PTSD.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2003)).  In October 
2002, the veteran responded listing the names of health care 
providers and indicating that currently he is being treated 
at the Jackson VAMC.  He further noted that he previously had 
been treated by Drs. Richoux and Roniger in New Orleans and 
at the University of Mississippi Medical Center.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further held that the Board was not allowed to consider 
additional evidence without remanding the case to the RO for 
initial consideration and/or without obtaining a waiver of RO 
consideration from the appellant.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that the 
Veterans Benefits Administration (VBA) would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  As a result, in June 2002, the Board 
remanded the case to the RO for further development and RO 
consideration of the evidence received by the EDU.  

VA medical records from October 2002 to August 2003 show that 
in July 2003, the veteran was ambulatory, oriented and 
pleasant.  His speech was rapid with flight of ideas and 
looseness.  The clinical nurse specialist indicated a 
diagnosis of PTSD by history and schizotypal personality 
disorder with moderate to severe emotional stressors and high 
levels of anxiety due to the declining health of the veteran 
and his wife.  A GAF score of 40 with the highest for the 
past year of 49 was given.  It was recommended that 
supportive therapy be continued, as the veteran was 
noncompliant with mood altering medicines and suspicious of 
medicines for physical problems.  Other medical records 
indicate that the veteran's PTSD was stable.

At a July 2003 VA PTSD examination, the veteran reported that 
there was an accident on his Navy ship and fire with many 
explosions, which caused a lot of stress later in life and 
that he sometimes experiences flashbacks and nightmares and 
hypervigilance secondary to that incident.  He indicated that 
he avoids things that have noise or remind him of death, for 
example, songs, hurricanes, all kinds of loud noises, and 
funerals.  The veteran denied symptoms of depression, mania 
or anxiety.  There were no signs or symptoms of psychotic 
features.  He stated that he did not seek any psychiatric 
help until recently.  In 1990, when working for the Army 
Corps of Engineers, a foreign ship hit his deck and damaging 
the ship and injuring the veteran.  The veteran married in 
1977 and has stayed married to the same woman.  Following 
service, he did not work secondary to cancer.  In 1988, he 
started working for the Army Corps of Engineers and worked 
for three years until he was injured in August 1990.  He has 
no children.  On examination, the veteran was a little bit 
anxious as he sat on the chair trying to explain his problem 
with VA compensation.  His mood was euthymic, but anxious.  
His affect was appropriate.  He was not tangential or 
circumstantial.  There was no loosening of association or 
flight of ideas.  He denied any paranoid delusions, active 
auditory or visual hallucinations, or homicidal or suicidal 
ideation.  Judgment and impulse control were fair.  There 
were no gross cognitive deficits.  On a Folstein mini-mental 
status examination, the veteran scored about 26 and had a 
little problem with the recall of objects, recalling only one 
object.  He also had problems with concentration and 
subtraction of serial 7s from 100.  His abstract thinking was 
intact.  When asked the meaning of "don't cry over [split] 
milk," he replied, "You need to move on with your life."  
The diagnosis was rule out generalized anxiety disorder.  He 
was assigned a GAF score of 70 with the highest in the past 
year of 80.  The examiner added that the veteran reported 
occasional symptoms of PTSD like flashbacks, nightmares, and 
hypervigilance.  These symptoms were not persistent.  He 
denied the occurrence of re-living the event or significant 
distress or impairment on his social or occupational life.  
The major problem for the veteran at that time was his 
physical problems for which he was trying to maintain and 
increase service connection.  His score on the mini-mental 
examination and his abstract thinking were fair.  In sum, the 
veteran did not meet the criteria for PTSD.  He denied 
irritability and outbursts of anger and there was no evidence 
that a specific incident had affected his social and/or his 
occupational life.  There was no evidence of any recurrence 
of intrusive thoughts.

At an August 2003 VA examination, the veteran reported 
symptoms of PTSD -- flashbacks, nightmares and hypervigilance 
-- and indicated that they had caused a lot of stress in his 
life.  The veteran denied reliving the events of his Vietnam 
experience.  He mentioned symptoms of anxiety such as 
irritability, inability to relax, always feeling like he was 
living on the edge, and worrying about things.  His social 
and occupational life was going well.  He married in 1977 and 
has stayed married to the same woman.  After service, the 
veteran did not work secondary to cancer.  In 1988, he 
started working for the Army Corps of Engineers and worked 
for three years until he was injured in August 1990.  He also 
reported mental deterioration because of the August 1990 
accident and said that it was very traumatic for him 
mentally.  A review of the veteran's chart showed 
documentation of PTSD on many occasions.  In the differential 
diagnosis, there is also a possibility of generalized anxiety 
disorder and personality disorder, NOS.  In sum, the veteran 
meets the criteria for PTSD but his symptoms are sub-
threshold and they are minimal.  The diagnoses included 
chronic PTSD and rule out generalized anxiety disorder.  A 
GAF score of 60 was given.

Analysis

The appellant contends, in essence, that his service-
connected PTSD is more severe than the assigned 10 percent 
rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In November 1996, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  See 61 Fed. Reg. 52,695, 
52,695-52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-
4.130 (2003)) ("current" regulations).  The Board has 
analyzed the veteran's claim under both sets of criteria.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 10 percent disability 
rating is warranted when the symptoms are less than the 
criteria for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, and 
psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 100 percent evaluation may be assigned under 
the above rating criteria as long as the veteran meets one of 
three listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994); see also 38 C.F.R. § 4.21 (1996).  

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned 100 percent 
schedular evaluation under the appropriate diagnostic code.  
See 38 C.F.R. § 4.16 (c) (1996).  The Board observes that 
38 C.F.R. § 4.16 (c) was deleted from the Rating Schedule, 
effective 
November 7, 1996 with the amendments for mental disorder.  
Since the veteran already was service connected for cancer, 
the provisions of former 38 C.F.R. § 4.16 (c) are 
inapplicable.

In response to an invitation by the Court to construe the 
term "definite" in a manner that would quantify the degree of 
impairment, VA's General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93; see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite."

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2003).

Under the current regulations, a 10 percent rating is 
warranted with evidence of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication; and a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Under the former criteria, there is no persuasive evidence 
that the veteran's PTSD in and of itself produced more than 
mild social and industrial impairment.  It did not approach 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The medical evidence 
demonstrates that the veteran's PTSD was manifested primarily 
by symptoms of sleep difficulties, anxiety, poor 
concentration and some isolation and resulted in some 
impairment of social and occupational functioning.  The 
evidence indicates that, in general, the veteran's PTSD was 
productive of symptomatology that approximated no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, warranting a 10 percent rating and no more, under the 
current schedular criteria.  

In this regard, the Board observes that the veteran's GAF 
scores generally ranged from 60 to 75 with a low of 50 in 
August 2000 and a high GAF score of 80 in July 2003.  The 
Board also notes that a nurse specialist assigned GAF scores 
of 40 with the highest for the past year of 49 in July 2003; 
however, she noted that the veteran's PTSD was by history 
only and attributed his low GAF score to a diagnosis of 
schizotypal personality disorder with moderate to severe 
emotional stressors and high levels of anxiety due to the 
declining health of the veteran and his wife, not his PTSD.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 
9 Vet. App. 266 (1996).  A GAF score of 71 to 80 indicates, 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.  

At an August 1989 VA psychiatric examination, the veteran 
denied any history of psychiatric treatment and stated that 
he had been feeling depressed due to financial problems 
related to the reduction of his VA disability benefits and 
his inability to have children as a result of testicular 
cancer.  Although he reported only 2 to 3 hours of sleep a 
night, the examiner attributed the veteran's sleep 
disturbance to his irregular work schedule as a riverboat 
crewman.  The veteran's recent history of very mild 
depression was of insufficient severity to warrant a 
psychiatric diagnosis.  

It was not until after the veteran was involved in another 
maritime collision in August 1990, that a private physician, 
Dr. Richoux, diagnosed the veteran with PTSD as a result of 
his wartime experiences based solely on the veteran's self-
reported history.  Even so Dr. Richoux specifically noted 
that the veteran had an acute exacerbation in his PTSD 
symptoms due to the recent post-service collision.  At a 
January 1991 VA examination, the veteran reported that he had 
experienced sleep problems, was under a lot of stress and was 
experiencing emotional strain following a recent ship 
accident.  The examiner stated that the veteran did not meet 
the criteria for a diagnosis of PTSD but that the veteran had 
apparently experienced PTSD-like symptoms soon after an 
August 1990 ship collision.  Although no evidence of anxiety 
was detected on examination, the examiner gave a diagnosis of 
adjustment disorder with anxious mood.  At another private 
psychiatric evaluation in May 1991, Dr. Roniger noted that 
the veteran appeared to be anxious, tense and serious and 
that the recent 1990 accident brought back memories of an in-
service incident, and diagnosed the veteran with PTSD based 
on the veteran's self-reported history.  Dr. Roniger added 
that the veteran's prognosis for work and the future appeared 
good.  Statements from resident physicians and a professor at 
the University of Mississippi Medical Center include 
diagnoses of chronic, moderate to severe PTSD, making the 
veteran unable to work, but were based on the veteran's self-
reported history and are at odds with Dr. Roniger's opinion 
that the veteran's prognosis for work was good.   

Subsequent VA treatment and examination records and hospital 
reports for psychiatric observation and evaluation reflect 
that the results of psychological testing were deemed invalid 
and other psychometric testing results were of questionable 
validity.  The test results suggested that the veteran's 
profile could be skewed by acute distress, confusion of 
testing procedures, and/or overreporting.  The examiners 
added that the veteran may have been experiencing significant 
levels of depression and anxiety and noted that other 
responses suggested numerous somatic complaints, paranoia, 
and perceptual distortions/hallucinations.  

Overall during the appeal period, the veteran was oriented to 
all spheres and his thought content and speech were relevant 
and coherent.  His affect appropriate and there was no 
evidence of hallucinations, delusions or suicidal or 
homicidal ideation.  His memory of recent and remote events 
appeared good.  The veteran appeared to function on at least 
average intelligence and his judgment and insight was fairly 
good.  At times examiners felt that generalized anxiety 
disorder, NOS, was a more appropriate diagnosis than PTSD 
based on the veteran's symptomatology.  Many times the 
diagnosis was history of PTSD.  Primarily, the examiners 
indicated that the veteran was not taking any medication for 
PTSD, had little or minimal impairment and mild 
symptomatology with some difficulty in social and 
occupational functioning but generally functioning pretty 
well with some meaningful interpersonal relationships.  For 
example, on the most recent VA examination in August 2003, 
the examination report reflects that the veteran meets the 
criteria for PTSD but his symptoms were sub-threshold and 
minimal.  

Treatment providers did not indicate that the veteran had a 
definite impairment in the ability to establish and maintain 
effective or favorable relationships with people or that his 
psychoneurotic symptoms resulted in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment due to his combat-related PTSD 
alone.  The evidence does not show a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  Looking at the evidence of record, 
the Board notes that the veteran's PTSD is not characterized 
by symptomatology that includes suspiciousness, panic 
attacks, mild memory loss, circumstantial, circumlocutory, or 
stereotype speech, impaired judgment, and impaired abstract 
thinking.  There is no persuasive medical evidence of 
occupational and social impairment due to symptoms indicative 
of a more severe disability.  Thus, the Board finds that a 30 
percent rating is not warranted under either the former or 
current rating criteria.

The Board also notes that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With 
regard to the weight to assign medical opinions, the Court 
has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . . "  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board is not bound to accept medical 
opinions or conclusions, which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).

The Board may consider a physician's opinion to be of less 
weight and credibility when the basis of the opinion is shown 
to be less than complete or contradicted by other evidence.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board finds that the various 
medical statements and reports, suggesting that the veteran 
was unemployable due to his PTSD, to be unpersuasive since 
the basis of these opinions appear to be the veteran's self-
reported history and treatment for PTSD-like symptoms 
following a ship collision in August 1990 without a review of 
the veteran's service records or claims file.  As noted 
above, the evidence of record includes medical opinions and 
psychological test interpretation indicating the veteran 
appeared to be overreporting his symptoms.  The examiners in 
January 1991, April 1992, and April 2000 noted, in essence, 
that some of the veteran's reported symptoms were 
inconsistent with his behavior upon observation.  The Court 
has held that in determining whether statements are credible 
internal consistency, facial plausibility, and consistency 
with other evidence may be considered.  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  Therefore, the Board finds the 
veteran's subjective reports of PTSD symptoms are of 
decreased probative value.

While the veteran sincerely believes his PTSD is more severe 
than indicated by the examination reports and the present 
disability evaluation, he as a layperson is not competent to 
offer medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Under 
these circumstances, and considering the symptoms that have, 
and have not, been attributed to PTSD, the Board concludes 
that the veteran's PTSD, by itself, is not manifested by more 
than mild social and industrial impairment, nor is it 
productive of more than occupational and social impairment 
due to mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  The veteran has not 
been receiving continuous treatment or medication to control 
of his symptoms.  In reaching this determination, the Board 
has considered whether, under Fenderson, a higher evaluation 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated in a 
10 percent evaluation at any time during the period of this 
initial evaluation.  Thus, the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for the veteran's PTSD from June 1989.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of his disability and its 
effect on his earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for an 
evaluation in excess of 10 percent for PTSD.  See 38 C.F.R. § 
4.1.  The evidence when considered in its totality does not 
present a picture of impairment for a 30 percent rating as 
contemplated by the former or current rating criteria.  
Consequently, the Board finds an initial 10 percent rating, 
and no more, is warranted.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
Board notes that following discharge from service the veteran 
was unemployable due to his cancer.  Subsequently, while 
employed by the Army Corps of Engineers, he sustained both 
physical and mental deterioration following a work-related 
collision in August 1990, which affected his employability.  
Most of the veteran's hospitalizations for PTSD were for the 
purpose of observation so as to determine whether he had PTSD 
and its severity, not because his symptoms had increased in 
severity.  Although the veteran continues to receive 
medication for his chronic sleep problems, which may affect 
his concentration, no evidence has been presented so as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

An initial rating in excess of 10 percent for PTSD is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



